Citation Nr: 1752164	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a left arm condition with shaking.

2. Entitlement to an evaluation in excess of 40 percent for degenerative joint disease, lumbar spine, with scoliosis.

3. Entitlement to an evaluation in excess of 20 percent for status post meniscectomy, right knee with osteoarthritis.

4. Entitlement to an evaluation in excess of 10 percent for chronic right ankle strains.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that additional evidence was received by VA subsequent to the most recent supplemental statement of case dated October 2016.  The Veteran did not waive AOJ review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2016).  However, if new evidence is submitted with or after a substantive appeal that was received on or after February 2, 2013, the new evidence is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  The Veteran submitted his substantive appeal in May 2013, and he has not explicitly requested AOJ consideration of the new evidence submitted.  Thus, the evidence is subject to initial review by the Board.

The issues of entitlement to service connection for a left arm condition and for an increased rating for a lumbar spine disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appellate period, the Veteran's right ankle disability has been manifested by normal range of motion with some pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for chronic right ankle strains have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duty to notify in this appeal, and neither the Veteran nor his representative has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  With regard to the duty to assist, the relevant records have been obtained.  While the Board notes that the Veteran reported receiving Social Security Administration (SSA) disability benefits, he stated they were due to his back and knee disabilities.  As such, the Board finds that the Veteran is not prejudiced by deciding the claim for a higher rating for a right ankle disability at this time. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The Veteran was provided several VA examination regarding his claim.  The Board acknowledges the Veteran's September 2017 Brief stating the December 2016 VA ankles examination examined the wrong ankle, but notes that the examination report discusses both ankles.  The Board also acknowledges the VA ankle examinations did not perform testing required under the recent U.S. Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) (that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases involving assessment of joint disabilities).  However, as will be explained further below, the record does not suggest such testing is necessary as the Veteran's right ankle displayed full range of motion on examination.  The Board finds that a remand for an additional examination for the right ankle would serve no useful purpose, but would instead impose unnecessary additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as here, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's right ankle disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Diagnostic Code 5271 provides for a 10 percent rating for limitation of ankle motion when moderate, and (a maximum) 20 percent rating when marked.  38 C.F.R. § 4.71a.  [Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.]  Other codes providing for ratings in excess of 10 percent for ankle disability - 5270, 5272, 5273, 5274 - require pathology not shown here (i.e., ankylosis, malunion, astragalectomy).  38 C.F.R. § 4.71a.

On review of the record, the Board finds that the disability picture presented by the Veteran's right ankle disability does not warrant a rating higher than 10 percent for the entire appellate period.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Specifically, on September 2015 VA examination, the Veteran had normal range of motion in the right ankle, albeit with pain, and on the December 2016 VA examination, he had normal range of motion with no pain noted.  When applying the specific applicable criteria, there is no period during which the preponderance of the evidence shows that a rating in excess of 10 percent is warranted for the right ankle disability, as it does not show marked limitation of motion.  Nor does the evidence show that a higher rating is assignable under a different diagnostic code.  Review of the evidence, as indicated above, reveals sufficient evidence of record to determine the functional impairment caused by this disability.  Considering this functional impact, the Board finds that the preponderance of the evidence weighs against a finding of marked impairment at any point in appellate review.

Accordingly, the Board finds that entitlement to a disability rating in excess of 10 percent for chronic right ankle strains is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an evaluation in excess of 10 percent for chronic right ankle strains is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran had a VA knee examination in October 2016.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  In the October 2016 examination, the examiner noted the Veteran had pain that caused functional loss that caused functional loss, but did not report the degrees at which pain began.  As well, the examination did not assess pain in both active and passive motion on both the right knee and the paired left knee.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Board finds that the examination is inadequate because it is incomplete.  For these reasons, the Board directs that an additional right knee examination be provided.

The Veteran has not yet been afforded a VA examination regarding the etiology of any left arm condition with shaking, therefore an examination and opinion regarding the etiology of that disability is needed on remand.  As well, the July 2009 claim, construed liberally, suggests that a left arm condition is related to the service-connected back disability; therefore, VCAA notice regarding secondary service connection should be provided.

Finally, the Veteran's October 2016 VA examination for his back noted the Veteran reported receiving SSA disability benefits due to his back and knee disabilities.  Medical records considered in connection with any SSA disability benefits decision are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from SSA copies of their decision granting the Veteran SSA disability benefits and the record upon which the decision was made.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the issues on appeal.

3. Provide VCAA notice regarding secondary service connection.

4. After completing directives (1)-(3), the AOJ should request an opinion with examination from an appropriate VA clinician to determine the nature and likely etiology of the Veteran's left arm condition with shaking.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a left arm condition with shaking related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a left arm condition with shaking that is proximately due to his service-connected degenerative joint disease, lumbar spine, with scoliosis?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a left arm condition with shaking that has been aggravated by his service-connected degenerative joint disease, lumbar spine, with scoliosis?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

5. After completing directive (1)-(2), the AOJ should arrange for a VA knee evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected status post meniscectomy, right knee with osteoarthritis.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right knee, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion in active motion and passive motion for both the right knee and the paired left knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

6. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

7. The AOJ should then review the record and readjudicate the claims, performing all additional development deemed necessary.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


